Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 1 of 8

EPAHIBIT “A”
Case 0:21-cv-00074-ABJ

Document 1-1 Filed 04/22/21 Page 2 of 8

 

STATE OF WYOMING IN DISTRICT COURT
COUNTY OF SWEETWATER THIRD JUDICIAL DISTRICT
FILED
DISTRICT COUR
THIRD T.
MARTY JONES, SWEETWATER EER TRICT
COMPLAINT }
Plaintiff A? § 4 ope
DSNNALFE Bom
ee a = CLERK OF Carer [)
Civil No, AI-1AI- GF wy_VERKOF Cour
JASON KUTNYAK, WERNER ~-CEFCFY CLERK

ENTERPRISES, INC., DOES I-X,

Defendant

 

[Y1} COMES NOW Plaintiff, MARTY JONES, by and through his counsel of record,
the Lowe Law Group, for his causes of action and claims for relief against the Defendants, JASON
KUTNYAK and WERNER ENERPRISES., INC. Upon information and belief, Plaintiff alleges

and avers as follows:

1. PARTIES, JURISDICTION AND VENUE
[2] At the time of the incident alleged herein, Plaintiff Marty Jones (hereinafter “Mr.
Jones’’) was a resident of Warren County, Tennessee.
[3] Upon information and belief. Defendant Kutnyak is a resident of Carbon County,
Utah.
[14] Upon information and belief, Defendant Werner Enterprises, Inc. (hereinafter
“Werner Enterprises”) is a Nebraska corporation doing business in Sweetwater County, Wyoming.

[({5] The causes of action pleaded herein occurred in Sweetwater County, Wyoming,

therefore Venue is proper.
Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 3 of 8

[76] This Court has jurisdiction over the above-named parties and over the subject
matter over this action.

Il. FACTS

[7] On December 23, 2017, Mr. Jones was driving his vehicle eastbound in the left lane
on Interstate 80 in Sweetwater County, Wyoming.

[{8] At or around the same time, Jason Kutnyak, while in the course and scope of his
employment with Werner Enterprises, was driving a semi-truck eastbound in the night lane on
Interstate 80.

[f9] As the Jones vehicle continued straight on eastbound I-80 and was approaching the
rear of the Werner Enterprises truck, without any advanced warning or notice, Defendant Kutnyak
attempted to merge into the left lane causing a high-speed collision between the two vehicles.

[710] Asaresult of Defendants’ negligence, Plaintiff sustained significant bodily injuries
requiring her to undergo medical treatment and procedures.

Wi. COUNT ONE- NEGLIGENCE OF JASON KUTNYAK

[Yll} Plaintiffre-alleges all preceding paragraphs and incorporates them by reference as
if fully set forth herein.

[712] Defendant Kutnyak owed a duty of reasonable care in driving the Werner
Enterprises semi-truck in a safe, reasonable, and prudent manner.

[13] The negligent and careless acts of Defendant Kutnyak in failing to yield the night
of way was a direct and proximate cause of the collision between the Werner Enterprises semi-

truck and the Jones vehicle.

ha
Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 4 of 8

[G14] As a direct and proximate result of Defendant Kutnyak’s negligence, Plaintiff
sustained serious bodily injuries, which have caused him great pain, discomfort, weakness,
inconvenience, loss of established course of life, and physical and emotional suffering.

[§j15] As a direct and proximate result of Defendant Kutnyak’s negligence, Plaintiff
sustained serious bodily injuries, which have caused him great pain, discomfort, anxiety,
inconvenience, loss of established course of life, and physical and emotional suffering.

[16] As a direct and proximate result of Defendant Kutnyak’s negligence, Plaintiff has
incurred medical expenses, the exact amount to be proven at trial, and Plaintiff may yet incur future
medica] expenses.

[417] Asa direct and proximate result of Defendant Kutnyak’s negligence, Plaintiff has
suffered severe emotional] and mental distress.

[118] As a direct and proximate result of Defendant Kutnyak’s negligence, Plaintiff has
suffered general damages in an amount to be proven at trial.

(J19}] As a direct and proximate result of Defendant Kutnyak’s negligence, Plaintiff has

suffered lost earnings and loss of earning capacity in an amount to be proven at trial.

IV. COUNT TWO- VICARIOUS LIABILITY AND/OR RESPONDEAT
SUPERIOR

[20] Plaintiff re-alleges all preceding paragraphs and incorporates them by reference as
if fully set forth herein.

[921] At all relevant times. upon information and belief, Defendant Kutnyak was acting
within the course and scope of his employment with Werner Enterprises.

[{22] Defendant Werner Enterprises is vicariously liable for Defendant Kutnyak’s

negligence.

¥. COUNT THREE- NEGLIGENT HIRING/TRAINING/SUPERVISION
Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 5 of 8

[23] Plaintiff re-alleges all preceding paragraphs and incorporates them by reference as
if fully set forth herein,

[24] Defendant Werner Enterprises’ actions constituted a breach of multiple duties of
care including, but not limited to, its duty to exercise reasonable care in hiring and/or retaining
Defendant Kutnyak

[25] Defendant is liable for these acts of negligence and for such other acts of negligence
as may become apparent during the course of discovery in this case.

[{26}] As a direct and proximate result of Defendant Wemer Enterprises’ negligence,
Plaintiff sustained serious bodily injuries, which have caused him great pain, discomfort,
weakness, inconvenience, loss of established course of life, and physical and emotional suffering.

[727] As a direct and proximate result of Defendant Werner Enterprises’ negligence,
Plaintiff sustained serious bodily injuries, which have caused him great pain, discomfort, anxiety,
inconvenience, loss of established course of life, and physical and emotional suffering.

[28] As a direct and proximate result of Defendant Werner Enterprises’ negligence,
Plaintiff has incurred medical expenses, the exact amount to be proven at trial, and Plaintiff may
yet incur future medical expenses.

[29] As a direct and proximate result of Defendant Werner Enterprises’ negligence,
Plaintiff has suffered severe emotional and mental distress.

[30] As a direct and proximate result of Defendant Werner Enterprises’ negligence,
Plaintiff has suffered general damages in an amount to be proven at trial.

[751] As a direct and proximate result of Defendant Werner Enterprises’ negligence,
Plaintiff has suffered lost earnings and loss of earning capacity in an amount to be proven at trial.

VI. COUNT FOUR- NEGLIGENCE OF WERNER ENTERPRISES
Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 6 of 8

[932] Plaintiff re-alleges all preceding paragraphs and incorporates them by reference as
if fully set forth herein.

[33] Defendant Wemer Enterprises had a duty to provide its employees with the proper
training, equipment, and tools necessary to complete all duties in a manner which prevented
foreseeable risks of injury to other persons.

[34] Defendant Werner Enterprises endorsed, ratified, or permitted to continue, unsafe
work practices of its employees, which created a foreseeable risk of injury to foreseeable plaintiffs.

[35] Defendant Werner Enterprises’ work practices violated applicable rules and
regulations, industry standards, and breached the standard of reasonable care.

[736] As a direct and proximate result of Defendant’s negligence, Plaintiff sustained
serious bodily injuries, which have caused him great pain, discomfort, anxiety, inconvenience, loss
of established course of life, and physical and emotional suffering.

[37] As a direct and proximate result of Defendant’s negligence, Plaintiff has incurred
medical expenses, the exact amount to be proven at trial, and Plaintiff may yet incur future medical
expenses.

[38] As a direct and proximate result of Defendant’s negligence, Plaintiff has suffered
severe emotional and mental distress.

[{39] As a direct and proximate result of Defendant’s negligence, Plaintiff has suffered
general damages in an amount to be proven af trial.

[40] Asa direct and proximate result of Defendant's negligence, Plaintiff has suffered
lost earnings and loss of earning capacity in an amount to be proven at trial,

VI. PRAYER FOR RELIEF/DAMAGES

[41] Plaintiff re-alleges all preceding paragraphs and incorporates them by reference as
Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 7 of 8

if fully set forth herein.

[42] As a direct and proximate result of Defendants’ negligent acts and/or omissions as

described above, Plaintiff sustained severe and permanent bodily injuries, and other damages to

be proven at trial, entitling Plaintiff to a monetary award against the Defendants for the following

elements of damage, to include without limitation:

a.

b.

Past and future medical expenses;

Past and future loss of income and earning capacity;
Past and future pecuniary loss;

Past and future pain and suffering;

Past and future enjoyment of life;

Past and future disability:

Disfigurement;

Past and future loss of household services;
Past and future emotional distress;

Past and future fear of disability;
Pre-judgment interest;

Attorney’s fees; and

m. Costs of litigation.

VIU. JURY DEMAND

[43] WHEREFORE, Plaintiffs request a judgment against the Defendants in an amount

to be proven at jury trial: and for such other and further relief as the Court deems just and fair.
Case 0:21-cv-00074-ABJ Document 1-1 Filed 04/22/21 Page 8 of 8

SIGNED and DATED this 26" day of March, 2021

LOWE LAW GROUP
we wad ae ee, 5 ae al

 

Eric Hinckley (Wyo. Bar No. 7-5997)

T. Aaron Stringer (Wyo. Bar No. 7-6463)
6028 S. Ridgeline Drive

Suite 200

Ogden, UT 84405

Phone: 801-917-8500
Eric_h@lowelawgroup.com
aaron@lowelawgroup.com

Attorneys for Plaintiff
